Exhibit 10.1

 

INVIVO THERAPEUTICS HOLDINGS CORP.

EMPLOYEE STOCK PURCHASE PLAN

 

InVivo Therapeutics Holdings Corp., a Nevada corporation (the “Company”), hereby
adopts the InVivo Therapeutics Holdings Corp. Employee Stock Purchase Plan, as
amended from time to time (the “Plan”), effective as of July 1, 2015 (the
“Effective Date”).

 

1.  Purpose.  The purposes of the Plan are as follows:

 

(a)           To encourage and assist employees of the Company and its
Designated Subsidiaries (as defined below) in acquiring a stock ownership
interest in the Company pursuant to a plan which is intended to qualify as an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code
(as defined in Section 2 below).

 

(b)           To help employees provide for their future security and to
encourage them to remain in the employment of the Company and its Designated
Subsidiaries.

 

2.  Definitions.

 

(a)           “Administrator” shall mean the administrator of the Plan, as
determined pursuant to Section 14 hereof.

 

(b)           “Board” shall mean the Board of Directors of the Company.

 

(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d)           “Committee” shall mean the committee appointed to administer the
Plan pursuant to Section 14 hereof.

 

(e)           “Common Stock” shall mean the common stock of the Company.

 

(f)            “Company” shall mean InVivo Therapeutics Holdings Corp., a Nevada
corporation, and any successor by merger, consolidation or otherwise.

 

(g)           “Compensation” shall mean all base straight time salary or wages
and commissions paid to an Eligible Employee from the Company or a Designated
Subsidiary. For purposes of this Plan, “Compensation” does not include the
following: (i) overtime pay; (ii) shift premium pay, (iii) incentive
compensation and/or payments; (iv) bonuses; (v) expense reimbursements;
(vi) fringe benefits and (vii) any other forms of extraordinary compensation.

 

(h)           “Designated Subsidiary” shall mean any Subsidiary which has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan. The Administrator may designate, or
terminate the designation of, a subsidiary as a Designated Subsidiary without
the approval of the stockholders of the Company.

 

(i)            “Eligible Employee” shall mean an Employee of the Company or a
Designated Subsidiary: (i) who does not, immediately after the option is
granted, own stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company, a Parent or a
Subsidiary (as determined under Section 423(b)(3) of the Code); (ii) whose
customary employment is for more than twenty (20) hours per week; and
(iii) whose customary employment is for more than five (5) months in any
calendar year. For purposes of clause (i) in the preceding sentence, the
rules of Section 424(d) of the Code with regard to the attribution of stock
ownership shall apply in determining the stock ownership of an individual, and
stock which an Employee may purchase under outstanding options shall be treated
as stock owned by the Employee. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the

 

--------------------------------------------------------------------------------


 

Company or Designated Subsidiary and meeting the requirements of Treasury
Regulation Section 1.421-l(h)(2). Where the period of leave exceeds ninety
(90) days and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship shall be deemed to have
terminated on the ninety-first (91st) day of such leave.

 

(j)            “Employee” shall mean any person who renders services to the
Company or a Subsidiary in the status of a common law employee within the
meaning of Code Section 340l(c). “Employee” shall not include any director of
the Company or a Subsidiary who does not render services to the Company or a
Subsidiary in the status of an employee within the meaning of Code
Section 340l(c).

 

(k)           “Enrollment Date” shall mean the first Trading Day of each
Offering Period.

 

(l)            “Exercise Date” shall mean each June 30 and December 31 of each
calendar year or the last preceding Trading Date within the Offering Period.

 

(m)          “Fair Market Value” shall mean, as of any date, the value of Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or a national market system, its Fair Market Value shall be the closing price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for such date, or if no bids or sales were reported for such
date, then the closing price (or the closing bid, if no sales were reported) on
the trading date immediately prior to such date during which a bid or sale
occurred, in each case, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

 

(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean of the closing bid and asked prices for the Common Stock on
such date, or if no closing bid and asked prices were reported for such date,
the date immediately prior to such date during which closing bid and asked
prices were quoted for the Common Stock, in each case, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

 

(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the
Administrator.

 

(n)           “Offering Date” shall mean each January 1 and July 1 in a calendar
year, or the first Trading Day after such date.

 

(o)           “Offering Period” shall mean subject to Section 24, each six
(6) month period beginning on an Offering Date and ending on the next succeeding
Exercise Date. The duration and timing of Offering Periods may be changed
pursuant to Section 4 of this Plan.

 

(p)           “Parent” means any corporation, other than the Company, in an
unbroken chain of corporations ending with the Company if, at the time of the
determination, each of the corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

(q)           “Plan” shall mean the InVivo Therapeutics Holdings Corp. Employee
Stock Purchase Plan, as may be amended from time to time.

 

(r)            “Purchase Price” shall mean the lower of (i) 85% of the Fair
Market Value of a share of Common Stock on the Offering Date or (ii) 85% of the
Fair Market Value of a share of Common Stock on the Exercise Date; provided,
however, that the Purchase Price may be adjusted by the Administrator pursuant
to Section 20; provided, further, that the Purchase Price shall not be less than
the par value of a share of Common Stock.

 

2

--------------------------------------------------------------------------------


 

(s)            “Subsidiary” shall mean any corporation, other than the Company,
in an unbroken chain of corporations beginning with the Company if, at the time
of the determination, each of the corporations other than the last corporation
in an unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

(t)            “Trading Day” shall mean a day on which national stock exchanges
are open for trading.

 

3.  Eligibility.

 

(a)           Any Eligible Employee who shall be employed by the Company or a
Designated Subsidiary on a given Enrollment Date for an Offering Period shall be
eligible to participate in the Plan during such Offering Period, subject to the
requirements of Section 5 and the limitations imposed by Section 423(b) of the
Code.

 

(b)           Each individual who, during the course of an Offering Period,
first becomes an Eligible Employee subsequent to the Enrollment Date will be
eligible to become a participant in the Plan on the first Enrollment Date
following the day on which such individual becomes an Eligible Employee, subject
to the requirements of Section 5 and the limitations imposed by
Section 423(b) of the Code.

 

(c)           No Eligible Employee shall be granted an option under the Plan
which permits his or her rights to purchase stock under the Plan, and to
purchase stock under all other employee stock purchase plans of the Company, any
Parent or any Subsidiary subject to the Section 423, to accrue at a rate which
exceeds $25,000 of Fair Market Value of such stock (determined at the time the
option is granted) for each calendar year in which the option is outstanding at
any time. For purposes of the limitation imposed by this Section 3(c), the right
to purchase stock under an option accrues when the option (or any portion
thereof) first becomes exercisable during the calendar year, the right to
purchase stock under an option accrues at the rate provided in the option, but
in no case may such rate exceed $25,000 of fair market value of such stock
(determined at the time such option is granted) for any one calendar year, and a
right to purchase stock which has accrued under an option may not be carried
over to any option. This limitation shall be applied in accordance with
Section 423(b)(8) of the Code and the Treasury Regulations thereunder.

 

4.  Offering Periods.  Subject to Section 24 hereof, the Plan shall be
implemented by successive Offering Periods which shall continue until the Plan
expires or is terminated in accordance with Section 20 hereof. The Administrator
shall have the power to change the duration of Offering Periods (including the
commencement dates thereof) with respect to future offerings without stockholder
approval if such change is announced at least five (5) days prior to the
scheduled beginning of the first Offering Period to be affected thereafter. In
no event may an Offering Period exceed twenty-seven (27) months in duration.

 

5.  Participation.

 

(a)           For each Offering Period, an Eligible Employee may become a
participant in the Plan by completing a subscription agreement authorizing
payroll deductions, in the form attached hereto as Exhibit A, and filing it with
the Company’s payroll office fifteen (15) days (or such shorter or longer period
as may be determined by the Administrator, in its sole discretion) prior to the
applicable Enrollment Date.

 

(b)           Each person who, during the course of an Offering Period, first
becomes an Eligible Employee subsequent to the Enrollment Date will be eligible
to become a participant in the Plan on the first Enrollment Date following the
day on which such person becomes an Eligible Employee. Such person may become a
participant in the Plan by completing a subscription

 

3

--------------------------------------------------------------------------------


 

agreement authorizing payroll deductions, in the form attached hereto as
Exhibit A, and filing it with the Company’s payroll office fifteen (15) days (or
such shorter or longer period as may be determined by the Administrator, in its
sole discretion) prior to the first day of any Offering Period following the
date such person becomes an Eligible Employee.

 

(c)           Except as provided in Section 5(a) hereof, payroll deductions for
a participant shall commence on the first payroll following the Enrollment Date
and shall end on the last payroll in the Offering Period to which such
authorization is applicable, unless sooner terminated by the participant as
provided in Section 10 hereof.

 

(d)           During a leave of absence approved by the Company or a Designated
Subsidiary and meeting the requirements of Treasury Regulation
Section 1.421-1(h)(2), a participant may continue to participate in the Plan by
making cash payments to the Company on each pay day equal to the amount of the
participant’s payroll deductions under the Plan for the pay day immediately
preceding the first day of such participant’s leave of absence. If a leave of
absence is unapproved or fails to meet the requirements of Treasury Regulation
Section 1.421-1(h)(2), the participant will cease automatically to participate
in the Plan. In such event, the Company will automatically cease to deduct the
participant’s payroll under the Plan. The Company will pay to the participant
his or her total payroll deductions for the Offering Period, in cash in one lump
sum (without interest), as soon as practicable after the participant ceases to
participate in the Plan.

 

(e)           A participant’s completion of a subscription agreement will enroll
such participant in the Plan for each successive Offering Period on the terms
contained therein until the participant either submits a new subscription
agreement, withdraws from participation under the Plan as provided in Section 10
hereof or otherwise becomes ineligible to participate in the Plan.

 

6.  Payroll Deductions.

 

(a)           At the time a participant files his or her subscription agreement,
he or she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount from one percent (1%) to fifteen percent (15%) of
the Compensation which he or she receives on each pay day during the Offering
Period.

 

(b)           All payroll deductions made for a participant shall be credited to
his or her account under the Plan and shall be withheld in whole percentages
only. Except as described in Section 5(a) hereof, a participant may not make any
additional payments into such account.

 

(c)           A participant may discontinue his or her participation in the Plan
as provided in Section 10.

 

(d)           Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(c) hereof, a participant’s
payroll deductions may be decreased to zero percent (0%) at any time during an
Offering Period.

 

(e)           At the time the option is exercised, in whole or in part, or at
the time some or all of the Company’s Common Stock issued under the Plan is
disposed of, the participant must make adequate provision for the Company’s
federal, state, or other tax withholding obligations, if any, which arise upon
the exercise of the option or the disposition of the Common Stock. At any time,
the Company may, but shall not be obligated to, withhold from the participant’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by the Employee.

 

7.  Grant of Option.  On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period shall be granted an
option to purchase on the Exercise Date for such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s

 

4

--------------------------------------------------------------------------------


 

Common Stock determined by dividing such participant’s payroll deductions
accumulated prior to such Exercise Date and retained in the participant’s
account as of the Exercise Date by the applicable Purchase Price; provided,
however, that in no event shall a participant be permitted to purchase during
each Offering Period more than twelve thousand five hundred (12,500) shares of
the Company’s Common Stock (subject to any adjustment pursuant to Section 19);
and provided, further, that such purchase shall be subject to the limitations
set forth in Sections 3(c) and 13 hereof. The Administrator may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of the Company’s Common Stock a participant may purchase during
each Offering Period. Exercise of the option shall occur as provided in
Section 8 hereof, unless the participant has withdrawn pursuant to Section 10
hereof or otherwise becomes ineligible to participate in the Plan. The option
shall expire on the last day of the Offering Period.

 

8.  Exercise of Option.

 

(a)           Unless a participant withdraws from the Plan as provided in
Section 10 hereof or otherwise becomes ineligible to participate in the Plan,
his or her option for the purchase of shares shall be exercised automatically on
the Exercise Date, and the maximum number of full shares subject to the option
shall be purchased for such participant at the applicable Purchase Price with
the accumulated payroll deductions in his or her account. No fractional shares
shall be purchased; any payroll deductions accumulated in a participant’s
account which are not sufficient to purchase a full share shall be retained in
the participant’s account for the subsequent Offering Period. During a
participant’s lifetime, a participant’s option to purchase shares hereunder is
exercisable only by him or her.

 

(b)           If the Administrator determines that, on a given Exercise Date,
the number of shares with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or
(ii) the number of shares available for sale under the Plan on such Exercise
Date, the Administrator may in its sole discretion (x) provide that the Company
shall make a pro rata allocation of the shares of Common Stock available for
purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform
a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect, or (y) provide that the Company shall make a pro rata allocation of the
shares available for purchase on such Enrollment Date or Exercise Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 20 hereof. The
Company may make pro rata allocation of the shares available on the Enrollment
Date of any applicable Offering Period pursuant to the preceding sentence,
notwithstanding full authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Enrollment Date. The
balance of the amount credited to the account of each participant which has not
been applied to the purchase of shares of stock shall be paid to such
participant in one lump sum in cash as soon as reasonably practicable after the
Exercise Date, without any interest thereon.

 

9.  Deposit of Shares.  As promptly as practicable after each Exercise Date on
which a purchase of shares occurs, the Company may arrange for the deposit, into
each participant’s account with any broker designated by the Company to
administer this Plan, of the number of shares purchased upon exercise of his or
her option.

 

5

--------------------------------------------------------------------------------


 

10.  Withdrawal.

 

(a)           A participant may withdraw all but not less than all of the
payroll deductions credited to his or her account and not yet used to exercise
his or her option under the Plan at any time by giving written notice to the
Company, in the form attached hereto as Exhibit B. All of the participant’s
payroll deductions credited to his or her account during the Offering Period
shall be paid to such participant as soon as reasonably practicable after
receipt of notice of withdrawal and such participant’s option for the Offering
Period shall be automatically terminated, and no further payroll deductions for
the purchase of shares shall be made for such Offering Period. If a participant
withdraws from an Offering Period, payroll deductions shall not resume at the
beginning of the succeeding Offering Period unless the participant delivers to
the Company a new subscription agreement.

 

(b)           A participant’s withdrawal from an Offering Period shall not have
any effect upon his or her eligibility to participate in any similar plan which
may hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

11.  Termination of Employment.  Upon a participant’s ceasing to be an Eligible
Employee for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period shall be paid to such participant or, in the case of
his or her death, to the person or persons entitled thereto under Section 15
hereof, as soon as reasonably practicable and such participant’s option for the
Offering Period shall be automatically terminated.

 

12.  Interest.  No interest shall accrue on the payroll deductions or lump sum
contributions of a participant in the Plan.

 

13.  Shares Subject to Plan.

 

(a)           Subject to adjustment upon changes in capitalization of the
Company as provided in Section 19 hereof, the maximum initial number of shares
of the Company’s Common Stock which shall be made available for sale under the
Plan shall be one hundred eighty seven thousand five hundred (187,500) shares.
In addition to the foregoing, subject to Section 19 hereof, commencing on the
first day of the Company’s 2016 fiscal year and on the first day of each fiscal
year thereafter during the term of the Plan, the number of shares of the
Company’s Common Stock which shall be made available for sale under the Plan
shall be increased by that number of shares of the Company’s Common Stock equal
to the least of (i) one percent (1%) of the Company’s outstanding shares of
Common Stock on such date, (ii) fifty thousand (50,000) shares or (iii) a lesser
amount determined by the Board. Notwithstanding the foregoing, in no event shall
the aggregate number of shares reserved for issuance under the Plan, during the
term of the Plan, exceed one million two hundred fifty thousand (1,250,000)
shares of the Company’s Common Stock during the term of the Plan, subject to
adjustment as provided in Section 19 \hereof. If any right granted under the
Plan shall for any reason terminate without having been exercised, the Common
Stock not purchased under such right shall again become available for issuance
under the Plan. The stock subject to the Plan may be unissued shares or
reacquired shares, bought on the market or otherwise.

 

(b)           If any right granted under the Plan shall for any reason terminate
without having been exercised, the Common Stock not purchased under such right
shall again become available for issuance under the Plan. The stock subject to
the Plan may be unissued shares or reacquired shares, bought on the market or
otherwise.

 

(c)           With respect to shares of stock subject to an option granted under
the Plan, a participant shall not be deemed to be a stockholder of the Company,
and the participant shall not have any of

 

6

--------------------------------------------------------------------------------


 

the rights or privileges of a stockholder, until such shares have been issued to
the participant or his or her nominee following exercise of the participant’s
option. No adjustments shall be made for dividends (ordinary or extraordinary,
whether in cash securities, or other property) or distribution or other rights
for which the record date occurs prior to the date of such issuance, except as
otherwise expressly provided herein.

 

14.  Administration.

 

(a)           The Plan shall be administered by the Board unless and until the
Board delegates administration to a Committee as set forth below. The Board may
delegate administration of the Plan to a Committee comprised of two or more
members of the Board, each of whom is a “non-employee director” within the
meaning of Rule 16b-3 which has been adopted by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, and which is
otherwise constituted to comply with applicable law, and the term “Committee”
shall apply to any persons to whom such authority has been delegated. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise, subject, however,
to such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. Each member of the Committee shall serve
for a term commencing on a date specified by the Board and continuing until the
member dies or resigns or is removed from office by the Board. References in
this Plan to the “Administrator” shall mean the Board unless administration is
delegated to a Committee or subcommittee, in which case references in this Plan
to the Administrator shall thereafter be to the Committee or subcommittee.

 

(b)           It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power to interpret the Plan and the terms of the
options and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. The Administrator at its option may utilize the services
of an agent to assist in the administration of the Plan including establishing
and maintaining an individual securities account under the Plan for each
participant. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Administrator under the
Plan.

 

(c)           All expenses and liabilities incurred by the Administrator in
connection with the administration of the Plan shall be borne by the Company.
The Administrator may, with the approval of the Board, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all participants, the Company and all
other interested persons. No member of the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the options, and all members of the Board shall be fully protected
by the Company in respect to any such action, determination, or interpretation.

 

15.  Designation of Beneficiary.

 

(a)           A participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to an Exercise Date
on which the option is exercised but prior to delivery to such participant of
such shares and cash. In addition, a participant may file a written designation
of a beneficiary who is to receive any cash from the participant’s account under
the Plan in the event of such participant’s death prior to exercise of the
option. If a participant is married and the

 

7

--------------------------------------------------------------------------------


 

designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective.

 

(b)           Such designation of beneficiary may be changed by the participant
at any time by written notice to the Company. In the event of the death of a
participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’ s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, \ or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.

 

16.  Transferability.  Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

 

17.  Use of Funds.  All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

 

18.  Reports.  Individual accounts shall be maintained for each participant in
the Plan. Statements of account shall be given to participating Employees at
least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.

 

19.  Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Asset Sale.

 

(a)  Changes in Capitalization.  In the event that any dividend or other
distribution, reorganization, merger, consolidation, combination, repurchase, or
exchange of Common Stock or other securities of the Company, or other change in
the corporate structure of the Company affecting the Common Stock occurs such
that an adjustment is determined by the Administrator (in its sole discretion)
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Administrator shall, in such manner as it may deem equitable, adjust the number
and class of Common Stock which have been authorized for issuance under this
Plan but have not yet been placed under option, the number of shares subject to
the Plan and limitations provided in Section 13 hereof, the maximum number of
shares each participant may purchase each Offering Period (pursuant to Section 7
hereof), the number and class of Common Stock covered by each outstanding
option, the purchase price per share of Common Stock covered by each option
which has not yet been exercised.

 

(b)  Equity Restructuring.  In connection with the occurrence of any Equity
Restructuring, and notwithstanding anything to the contrary in
Section 19(a) hereof, the number and type of securities subject to each
outstanding option and the price per share thereof, if applicable, will be
equitably adjusted by the Administrator. The adjustments provided under this
Section 19(b) hereof shall be nondiscretionary and shall be final and binding on
the affected participants and the Company. “Equity Restructuring” means a
non-reciprocal transaction (i.e. a transaction in which the Company does not
receive consideration or other resources in respect of the transaction
approximately equal to and in exchange for the consideration or resources the
Company is relinquishing in such transaction) between the Company and its
stockholders, such as a stock split, spin-off, rights offering, nonrecurring
stock dividend or recapitalization through a large, nonrecurring cash dividend,
that affects the shares of Common Stock (or other securities of the

 

8

--------------------------------------------------------------------------------


 

Company) or the share price of Common Stock (or other securities) and causes a
change in the per share value of the Common Stock underlying outstanding
options.

 

(c)  Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.

 

(d)  Merger or Asset Sale.  In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, any Offering Period
then in progress shall be shortened by setting a New Exercise Date and any
Offering Periods then in progress shall end on the New Exercise Date. The New
Exercise Date shall be before the date of the Company’s proposed sale or merger.
The Administrator shall notify each participant in writing, at least
ten (10) business days prior to the New Exercise Date, that the Exercise Date
for the participant’s option has been changed to the New Exercise Date and that
the participant’s option shall be exercised automatically on the New Exercise
Date, unless prior to such date the participant has withdrawn from the Offering
Period as provided in Section 10 hereof.

 

20.  Amendment or Termination.

 

(a)           The Board may, at any time and for any reason, terminate or amend
the Plan. Except as provided in Section 19 hereof, no such termination can
affect options previously granted, provided that an Offering Period may be
terminated by the Board if the Board determines that the termination of the
Offering Period or the Plan is in the best interests of the Company and its
stockholders. Except as provided in Section 19 and this Section 20, no amendment
may make any change in any option theretofore granted which adversely affects
the rights of any participant without the consent of such participant. To the
extent necessary to comply with Section 423 of the Code (or any successor
rule or provision or any other applicable law, regulation or stock exchange
rule), the Company shall obtain stockholder approval in such a manner and to
such a degree as required.

 

(b)           Without stockholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Administrator shall be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan.

 

(c)           In the event the Board determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the Board
may, in its discretion and, to the extent

 

9

--------------------------------------------------------------------------------


 

necessary or desirable, modify or amend the Plan to reduce or eliminate such
accounting consequence including, but not limited to:

 

(i)            altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;

 

(ii)           shortening any Offering Period so that the Offering Period ends
on a new Exercise Date, including an Offering Period underway at the time of the
Administrator action; and

 

(iii)          allocating shares.

 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 

21.  Notices.  All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

 

22.  Conditions To Issuance of Shares.  The Company shall not be required to
issue or deliver any certificate or certificates for shares of Common Stock
purchased upon the exercise of options prior to fulfillment of all the following
conditions:

 

(a)           The admission of such shares to listing on all stock exchanges, if
any, on which is then listed;

 

(b)           The completion of any registration or other qualification of such
shares under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

 

(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

 

(d)           The payment to the Company of all amounts which it is required to
withhold under federal, state or local law upon exercise of the option; and

 

(e)           The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may from time to time establish for reasons
of administrative convenience.

 

23.  Term of Plan.  The Plan shall become effective on the Effective Date.
Subject to approval by the stockholders of the Company in accordance with this
Section, the Plan shall be in effect until the tenth (10th) anniversary of the
Effective Date, unless sooner terminated under Section 20 hereof. The Plan shall
be submitted for the approval of the Company’s stockholders within twelve
(12) months after the date of the initial adoption of the Plan by the Board.

 

24.  Equal Rights and Privileges.  All Eligible Employees of the Company (or of
any Designated Subsidiary) will have equal rights and privileges under this Plan
so that this Plan qualifies as an “employee stock purchase plan” within the
meaning of Section 423 of the Code or applicable Treasury regulations
thereunder. Any provision of this Plan that is inconsistent with Section 423 or
applicable Treasury regulations will, without further act or amendment by the
Company, the Board or the Administrator, be reformed to comply with the equal
rights and privileges requirement of Section 423 or applicable Treasury
regulations.

 

25.  No Employment Rights.  Nothing in the Plan shall be construed to give any
person (including any Eligible Employee or participant) the right to remain in
the employ of the Company, a Parent or a Subsidiary or to affect the right of
the Company, any Parent or any Subsidiary to terminate the

 

10

--------------------------------------------------------------------------------


 

employment of any person (including any Eligible Employee or participant) at any
time, with or without cause.

 

26.  Notice of Disposition of Shares.  Each participant shall give prompt notice
to the Company of any disposition or other transfer of any shares of Common
Stock purchased upon exercise of an option if such disposition or transfer is
made: (a) within two (2) years from the Enrollment Date of the Offering Period
in which the shares were purchased or (b) within one (1) year after the Exercise
Date on which such shares were purchased. Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by the participant
in such disposition or other transfer.

 

27.  Governing Law.  The validity and enforceability of this Plan shall be
governed by and construed in accordance with the laws of the State of Nevada
without regard to otherwise governing principles of conflicts of law.

 

11

--------------------------------------------------------------------------------